Citation Nr: 0941711	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  06-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for lumbar disc syndrome, recurrent low back strain, 
prior to April 10, 2007.

2.  Entitlement to a disability rating in excess of 40 
percent for lumbar disc syndrome, recurrent low back strain, 
from April 10, 2007.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to July 
1976.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2005 rating decision by the Oakland, 
California, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  That rating decision 
denied entitlement to a disability rating in excess of 20 
percent for lumbar disc syndrome, recurrent low back strain.

In a July 2007 rating action, the RO increased the rating for 
the Veteran's low back disability to 40 percent, effective 
from April 10, 2007.  The Veteran maintains his appeal for 
higher disability ratings for the low back disability through 
both periods on appeal, prior to and following April 10, 
2007.  The Board has refashioned the issues, as displayed 
above, to most clearly reflect the periods and contentions 
featured in this appeal.

The Veteran testified before the Board at a Videoconference 
hearing in May 2009.  A transcript of that hearing is of 
record.  At the Veteran's request, the record was held open 
for a period following the hearing.  The only new evidence 
received since that time, updated VA treatment records 
showing that the Veteran has low back pain, are duplicative 
of information already of record.  There is no need for 
remand for RO review and readjudication of this case on the 
basis of this evidence.  However, in light of the fact that 
this matter must be remanded for other reasons, the RO/AMC 
will review all newly submitted evidence during 
readjudication of the claims.

The Board observes that the record reflects the Veteran's 
contentions that he experiences right leg disability 
associated with manifestations of his low back disability on 
appeal.  A March 2004 RO rating decision addressed this 
contention and denied entitlement to service connection for a 
right leg disability; the Veteran did not appeal that 
decision.  Thus, the Board does not have jurisdiction to 
address any contentions of right leg disability associated 
with the Veteran's description of his low back disability in 
this appeal.

Additionally, the Court recently held that a request for a 
total disability rating for compensation purposes based on 
individual unemployability due to service-connected 
disabilities (TDIU), whether expressly raised by the Veteran 
or reasonably raised by the record, is not a separate 'claim' 
for benefits, but rather, can be part of a claim for 
increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 
453-54 (2009).  In other words, if the claimant or the 
evidence of record reasonably raises the question of whether 
the Veteran is unemployable due to a disability for which an 
increased rating is sought, then part and parcel with the 
increased rating claim is the issue whether a TDIU is 
warranted as a result of that disability.  Id.

In the present case, during the course of his increased 
rating claim on appeal, the Veteran has contended that he is 
unemployable due to the service-connected disability at 
issue.  However, the June 2005 RO rating decision directly 
and expressly adjudicated and denied the claim of entitlement 
to a TDIU in a multi-issue decision; the Veteran's September 
2005 notice of disagreement with that decision expressly 
initiated an appeal only with regard to the identified issue 
of entitlement to an increased disability rating "for lumbar 
disc strain."  Thus, the Veteran's contentions regarding 
entitlement to a TDIU have been recognized and clearly 
addressed in the RO adjudication, and the Veteran's appeal to 
the Board did not include an appeal of the RO's denial of 
entitlement to a TDIU.  Under these circumstances, the 
Board's decision will address the low back disability ratings 
on appeal and will not address the unappealed issue of 
entitlement to a TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran's testimony during his May 2009 Board hearing 
identified a need for additional development of the evidence 
in this case prior to final appellate review.  In this 
regard, the Board notes that the Veteran suggested during the 
hearing that he was prescribed "six months" of bed rest 
"last year" by a VA physician.  If correct, such an 
assertion could be highly significant to the Veteran's 
appeal.  The Board observes that the claims-file currently 
does not contain a complete set of the Veteran's VA treatment 
records from the past few years.  It appears that the last 
comprehensive update of the VA treatment records in the 
claims file took place around April 2006.  In light of the 
Veteran's contentions regarding potentially pertinent VA 
treatment and prescribed bedrest, the Board finds that the 
Veteran's VA treatment records from the more recent years 
must be obtained and associated with the claims file for 
review.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (which 
held that those records in the control of the Secretary, such 
as documents generated by VA, are considered to be 
constructively before the Board and must actually be part of 
the record on review); see also VAOPGCPREC 12-95.

Additionally, the Veteran's hearing testimony also identified 
potentially pertinent private medical records which are not 
yet contained in the claims file.  In brief, the Board 
believes that the Veteran's testimony regarding his treatment 
by a private chiropractor suggests potential relevance and 
that the appropriate steps should be taken to assist the 
Veteran with obtaining records of that treatment for 
inclusion in the claims-file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should take the appropriate 
steps to obtain the necessary 
authorization from the Veteran to request 
his treatment records from the private 
chiropractor identified at his May 2009 
Board hearing ("Dr. Wong").  If the 
necessary authorization, or the records 
themselves, cannot be obtained, this 
should be noted in the claims file.

2.  The RO/AMC should take any appropriate 
action to ensure that the claims file 
includes any VA medical records for 
pertinent treatment from the present time 
back to April 2006 (the date of the most 
recent update of the claims file with VA 
medical records).

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO/AMC should review 
the expanded record and readjudicate the 
claims on appeal.  If any benefit sought 
on appeal is not granted, the Veteran and 
his representative should be provided with 
a supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


